Case 1:20-cv-06454-PKC Document 4 Filed 09/02/20 Page 1 of 2

Jason M. Drangel (JD 7204)
idrangel(@ipcounselors.com
Ashly E. Sands (AS 7715)
asands(@ipcounselors.com
Brieanne Scully (BS 3711)
bscully(@ipcounselors.com
Danieile S. Yamali (DY 4228)
dfutterman(@ipcounselors.com
EPSTEIN DRANGEL LLP

60 East 42” Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiffs

Spin Master Ltd. and

Spin Master Inc.

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

 

SPIN MASTER LTD. AND SPIN MASTER INC.,

Plaintiffs

¥.

3CN8518, et al.,

Defendants

 

 

pRorosep>

ORDER TO UNSEAL

20-cv-6454 (PKC)

 
Case 1:20-cv-06454-PKC Document 4 Filed 09/02/20 Page 2 of 2

WHEREAS the Court orders that this Action be unsealed and Records Management upload

all documents filed to date on the Electronic Case Filing system.

SO ORDERED.

SIGNED this do of Sy f 2020, at #00 fm.

New York, New York KEEC

HON. P. KEVIN-CASTEL
UNITED STATES DISTRICT JUDGE

 
